DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on April 05, 2021 has been entered. Claims 2-21 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-8 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thies et al. [US 20090029145 A1, hereafter Theis].
As per Claim 2, Thies teaches an optical layer (See fig. 1A-1C), comprising: 
a substrate (Para 10 and 32); and 

As per Claim 3, Thies teaches the optical layer of claim 2, wherein the nanolayer is flat (Para 32).
As per Claim 4, t Thies teaches he optical layer of claim 2, wherein the nanolayer comprises features (Para 33 and 54).
As per Claim 5, Thies teaches the optical layer of claim 2, wherein the substrate comprises one or more anti-reflective features (Para 33 and 54).
As per Claim 6, Thies teaches the optical layer of claim 5, wherein each of the one or more anti-reflective features has a height in a range of about 10 nm to about 300 nm (Para 52).
As per Claim 7, Thies teaches the optical layer of claim 6, wherein each of the one or more AR features has a width in a range of about 10 nm to about 150 nm (Para 52).
As per Claim 8, Thies teaches the optical layer of claim 5, wherein the one or more anti-reflective features have a pitch in a range of about 20 nm to about 200 nm (Para 52).
As per Claim 12, Thies teaches the optical layer of claim 2, wherein a first side of the substrate comprises a functional pattern, and the nanolayer is formed along one or both of the first side of the substrate and the second side of the substrate, wherein the second side of the substrate is opposite the first side of the substrate (See fig. 1A).
As per Claim 13, Thies teaches the optical layer of claim 12, wherein the nanolayer comprises an array of anti-reflective features along a specific direction with respect to the functional pattern (See fig. 1A).
As per Claim 14, Thies teaches the optical layer of claim 13, wherein the anti-reflective features of the nanolayer on the substrate are configured to change the effective refractive index of the substrate based on a direction of light propagation such that light transmitted through the substrate is changed by a selected amount (Para 53).
As per Claim 15, Thies teaches the optical layer of claim 2, further comprising a film between the substrate and the nanolayer (Para 54).
As per Claim 16, Thies teaches the optical layer of claim 2, where the optical layer is configured to change the relative amount of light transmittable through the substrate by about 0.5% to about 15% (Para 42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thies as applied in claim 1 above in view of Divigalpitiya et al. [US 20140299364 A1, hereafter Divigalpitiya].
As per Claims 9-11, Thies teaches the optical layer of claim 2.
Thies does not explicitly teach wherein the substrate comprises pillars; wherein the substrate comprises openings, and the substrate comprises one or both of continuous gratings and discontinuous gratings.
Divigalpitiya teaches wherein the substrate comprises pillars; wherein the substrate comprises openings, and the substrate comprises one or both of continuous gratings and discontinuous gratings (See fig. 2, Para 46-49).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate electrically conductive article as disclosed by Divigalpitiya in the optical layer of Thies in order to build an element with effective transmissivity.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thies as applied in claim 1 above in view of Ku et al. [US 20170059913 A1, hereafter Ku].
As per Claims 17 and 18, Thies teaches the optical layer of claim 2.
Thies does not explicitly teach wherein the nanolayer is a first nanolayer, and further comprising a second nanolayer imprinted atop the first nanolayer.

Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a nanolayer as claimed in order to transmit a desired amount of light.

Allowable Subject Matter
Claims 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882